DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 6/8/2022.  This action is made FINAL.

Claims 1-11 are pending and they are presented for examinations.

Response to Arguments

Applicant's arguments filed regarding claim 1 (page 10), “There is nothing about a primary VM obtaining and sending a shred list comprising addresses of the interested participants to the primary terminal”.  
The examiner would like to point out to Shao in view of Multicast discloses the above limitation.  Shao discloses remote desktop client(s) with underlying virtual machine(s) to present/share desktop inputs from a presenter to meeting participants (receiver secondary terminals).  Multicast teaches primary terminal receiving a shared list of IP addresses of plurality of receiver terminals and send the list to the primary terminal and send first to-be-shared image data to the primary terminal.
In particular, Multicast discloses each participant with unique participant ID which can be interpreted as an IP address, since IP address is unique to each participants devices/terminals.  MAST does not use a central server which means that the participant list cannot be managed centrally, therefor, participants must manage their own participant list (i.e. list of IP addresses).
[Shao Paragraph 12], Participant devices 104-2 to 104-n are each similarly configured as presenter device 104-1 with an OS and a remote desktop client application 110…  [Paragraph 18], presenter device 104-1 runs application 120 (FIG. 1) on remote desktop 112. This may be in response to inputs from the presenter. For example, the presenter uses application 120 to share slides with other meeting participants…
[Multicast Page 437], This is achieved by providing each participant with a unique participant id and generating a unique application id for each shared application in the session. MAST does not use a central server, which means that the participant list  cannot be managed centrally. Each participant must manage their own list, identifying each participant and application stream. When a new application stream is received, MAST checks if the owner of the shared application is present in its own participant list. If the participant is present, then this application is added to the list. If the participant is not present, then the participant and the application name is added to the list.
Therefore, argument is not persuasive.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: primary virtual machine, primary terminal, receiver secondary terminal(s), secondary VMs: configured to: (access, obtain, send, receive, log in) in claims 1 and 3-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 (similarly claim 10) recites the limitation "the second secondary VM".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (Pub 20150003313) (hereafter Shao) in view of Multicast Application Sharing Tool for the Access Grid Toolkit (2005) (hereafter Multicast).

As per claim 1, Shao teaches:
A remote desktop system, comprising: 
a primary virtual machine (VM); 
a plurality of secondary VMs;
a primary terminal configured to access the primary VM; and 
a plurality of receiver secondary terminals configured to access the plurality of secondary VMs; ([Paragraph 10], From presenter device 104-1, remote desktop client 110 allows a user to view and operate a remote desktop 112 on a virtual machine (VM) 114-1 at a remote computer 116 (e.g., a remote server)…  [Paragraph 12], Participant devices 104-2 to 104-n are each similarly configured as presenter device 104-1 with an OS and a remote desktop client application 110…  [Paragraph 18], presenter device 104-1 runs application 120 (FIG. 1) on remote desktop 112. This may be in response to inputs from the presenter. For example, the presenter uses application 120 to share slides with other meeting participants…)
wherein 
the primary VM is configured to obtain a first shared list, wherein the first shared list comprises IP addresses of the plurality of receiver secondary terminals, send the first shared list to the primary terminal, and send first to-be-shared image data to the primary terminal; 
the primary terminal is configured to send the first to-be-shared image data to each receiver secondary terminal based on the first shared list; and
each receiver secondary terminal, configured to receive the first to-be-shared image data. ([Paragraph 12], Participant devices 104-2 to 104-n are each similarly configured as presenter device 104-1 with an OS and a remote desktop client application 110…  [Paragraph 18], presenter device 104-1 runs application 120 (FIG. 1) on remote desktop 112. This may be in response to inputs from the presenter. For example, the presenter uses application 120 to share slides with other meeting participants…)
However, Shao does not explicitly disclose the primary VM is configured to obtain a first shared list, wherein the first shared list comprises IP addresses of the plurality of receiver secondary terminals, send the first shared list to the primary terminal, and send first to-be-shared image data to the primary terminal;  
Multicast teaches the primary VM is configured to obtain a first shared list, wherein the first shared list comprises IP addresses of the plurality of receiver secondary terminals, send the first shared list to the primary terminal, and send first to-be-shared image data to the primary terminal;  ([Page 434-435], The TTT server acts as a proxy, receiving unicast traffic from the teacher’s machine running the VNC server and multicasting the traffic to all the students within a particular multicast group.  This is achieved by using multicast - where interested parties join a group and messages are propagated only to the group members. The important point to note here is that the sender only needs to send one copy of the message which is then delivered to all interested participants.  In a group scenario this is clearly a better approach than unicast, where a separate copy of the same message is sent out for each participant thus increasing network traffic and load on the sender. Broadcast, on the other hand, involves propagating the message to everyone on the local area network (LAN) thereby flooding the network unnecessarily.  [Page 438], In the shared application infrastructure, the messages originate from one of the client machines (for example the IP address of a client machine wishing to share its desktop). The message is propagated to all the registered participants via the Event Channel and each client can act on this information. AGT media tools is the multicast address and port (resolved by the Multicast Address Allocator). This information is used to allow each client’s media tools to connect to the correct multicast group.  [Page 439],The MAST application must also be adapted to work with the MAST Service and accept the command line arguments in the format \multicast address/port". This information is used to automatically connect to the correct multicast group when a client enters a new Venue… If the MAST service is enabled when entering a new Venue, the connecting client will be allocated the multicast address and port necessary to share applications using MAST within that particular Virtual Venue.  [Page 437], This is achieved by providing each participant with a unique participant id and generating a unique application id for each shared application in the session. MAST does not use a central server, which means that the participant list  cannot be managed centrally. Each participant must manage their own list, identifying each participant and application stream. When a new application stream is received, MAST checks if the owner of the shared application is present in its own participant list. If the participant is present, then this application is added to the list. If the participant is not present, then the participant and the application name is added to the list.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Shao wherein a primary terminal connected to a primary virtual machine shares image data with plurality of secondary terminals (i.e. secondary terminals with corresponding virtual machines/members) and each of the secondary terminals (i.e. members) receives the shared image data, into teachings of Multicast wherein shared list of IP addresses of terminals are obtained and leverage for communications between VMs, because this would enhance the teachings of Shao wherein by leveraging the shared list (i.e. address correspondence information of destination IP) of IP addresses of terminals, multicasting of image data can be made to the members of the multicast group and the need for unicasting of image data is eliminated thus decreasing network traffic.

As per claim 2, rejection of claim 1 is incorporated:
Shao teaches wherein the first to-be-shared image data is desktop image data of the primary VM. ([Paragraph 10], From presenter device 104-1, remote desktop client 110 allows a user to view and operate a remote desktop 112 on a virtual machine (VM) 114-1 at a remote computer 116 (e.g., a remote server)…  [Paragraph 12], Participant devices 104-2 to 104-n are each similarly configured as presenter device 104-1 with an OS and a remote desktop client application 110…  [Paragraph 18], presenter device 104-1 runs application 120 (FIG. 1) on remote desktop 112. This may be in response to inputs from the presenter. For example, the presenter uses application 120 to share slides with other meeting participants…)
Multicast also teaches  ([Page 434-435], The TTT server acts as a proxy, receiving unicast traffic from the teacher’s machine running the VNC server and multicasting the traffic to all the students within a particular multicast group.  This is achieved by using multicast - where interested parties join a group and messages are propagated only to the group members.)

As per claim 3, rejection of claim 1 is incorporated:
Shao teaches primary terminal, primary VM, secondary terminals and secondary VMs ([Paragraph 10], From presenter device 104-1, remote desktop client 110 allows a user to view and operate a remote desktop 112 on a virtual machine (VM) 114-1 at a remote computer 116 (e.g., a remote server)…  [Paragraph 12], Participant devices 104-2 to 104-n are each similarly configured as presenter device 104-1 with an OS and a remote desktop client application 110…  [Paragraph 18], presenter device 104-1 runs application 120 (FIG. 1) on remote desktop 112. This may be in response to inputs from the presenter. For example, the presenter uses application 120 to share slides with other meeting participants…)
Multicast teaches wherein the primary terminal, configured to log in to the primary VM; 
obtain an IP address of the primary VM; and 
send the IP address of the primary VM to each receiver secondary terminal; 
a first one of the receiver secondary terminals, configured to log in to a first one of the secondary VMs corresponding to the first secondary terminal, send the IP address of the primary VM to the first secondary VM; 
the first secondary VM, configured to obtain a first multicast IP address based on the IP address of the primary VM; and 
the primary VM, configured to obtain the first multicast IP address based on the IP address of the primary VM. ([Page 434-435], The TTT server acts as a proxy, receiving unicast traffic from the teacher’s machine running the VNC server and multicasting the traffic to all the students within a particular multicast group.  This is achieved by using multicast - where interested parties join a group and messages are propagated only to the group members. The important point to note here is that the sender only needs to send one copy of the message which is then delivered to all interested participants.  In a group scenario this is clearly a better approach than unicast, where a separate copy of the same message is sent out for each participant thus increasing network traffic and load on the sender. Broadcast, on the other hand, involves propagating the message to everyone on the local area network (LAN) thereby flooding the network unnecessarily.  [Page 438], In the shared application infrastructure, the messages originate from one of the client machines (for example the IP address of a client machine wishing to share its desktop). The message is propagated to all the registered participants via the Event Channel and each client can act on this information. AGT media tools is the multicast address and port (resolved by the Multicast Address Allocator). This information is used to allow each client’s media tools to connect to the correct multicast group.  [Page 439],The MAST application must also be adapted to work with the MAST Service and accept the command line arguments in the format \multicast address/port". This information is used to automatically connect to the correct multicast group when a client enters a new Venue… If the MAST service is enabled when entering a new Venue, the connecting client will be allocated the multicast address and port necessary to share applications using MAST within that particular Virtual Venue.  [Page 437], This is achieved by providing each participant with a unique participant id and generating a unique application id for each shared application in the session. MAST does not use a central server, which means that the participant list  cannot be managed centrally. Each participant must manage their own list, identifying each participant and application stream. When a new application stream is received, MAST checks if the owner of the shared application is present in its own participant list. If the participant is present, then this application is added to the list. If the participant is not present, then the participant and the application name is added to the list.)

As per claim 4, rejection of claim 3 is incorporated:
Shao teaches primary terminal, primary VM, secondary terminals and secondary VMs ([Paragraph 10], From presenter device 104-1, remote desktop client 110 allows a user to view and operate a remote desktop 112 on a virtual machine (VM) 114-1 at a remote computer 116 (e.g., a remote server)…  [Paragraph 12], Participant devices 104-2 to 104-n are each similarly configured as presenter device 104-1 with an OS and a remote desktop client application 110…  [Paragraph 18], presenter device 104-1 runs application 120 (FIG. 1) on remote desktop 112. This may be in response to inputs from the presenter. For example, the presenter uses application 120 to share slides with other meeting participants…)
Multicast teaches wherein: the primary VM is configured to send a new IP address of the primary VM to the primary terminal, and obtain a second multicast IP address based on the new IP address of the primary VM; 
the primary terminal is configured to send the new IP address of the primary VM to each receiver secondary terminal; 
the first receiver secondary terminal is configured to send the new IP address of the primary VM to the first secondary VM; and 
the first secondary VM is configured to obtain the second multicast IP address based on the new IP address of the primary VM. ([Page 434-435], The TTT server acts as a proxy, receiving unicast traffic from the teacher’s machine running the VNC server and multicasting the traffic to all the students within a particular multicast group.  This is achieved by using multicast - where interested parties join a group and messages are propagated only to the group members. The important point to note here is that the sender only needs to send one copy of the message which is then delivered to all interested participants.  In a group scenario this is clearly a better approach than unicast, where a separate copy of the same message is sent out for each participant thus increasing network traffic and load on the sender. Broadcast, on the other hand, involves propagating the message to everyone on the local area network (LAN) thereby flooding the network unnecessarily.  [Page 438], In the shared application infrastructure, the messages originate from one of the client machines (for example the IP address of a client machine wishing to share its desktop). The message is propagated to all the registered participants via the Event Channel and each client can act on this information. AGT media tools is the multicast address and port (resolved by the Multicast Address Allocator). This information is used to allow each client’s media tools to connect to the correct multicast group… Each of the Virtual Venues (VV) on the server must provide a multicast address and port for the different media tools. There are two ways in which this can be configured; the default method for the AGT is for the Venue to dynamically allocate addresses using the Multicast Address Allocator. The same dynamic address must be used for each type of media tool within a VV… [Page 439],The MAST application must also be adapted to work with the MAST Service and accept the command line arguments in the format \multicast address/port". This information is used to automatically connect to the correct multicast group when a client enters a new Venue… If the MAST service is enabled when entering a new Venue, the connecting client will be allocated the multicast address and port necessary to share applications using MAST within that particular Virtual Venue.  [Page 437], This is achieved by providing each participant with a unique participant id and generating a unique application id for each shared application in the session. MAST does not use a central server, which means that the participant list  cannot be managed centrally. Each participant must manage their own list, identifying each participant and application stream. When a new application stream is received, MAST checks if the owner of the shared application is present in its own participant list. If the participant is present, then this application is added to the list. If the participant is not present, then the participant and the application name is added to the list.)

As per claims 6-9, these are method claims corresponding to the system claims 1-4.  Therefore, rejected based on similar rationale.

As per claim 11, this is a non-transient readable storage medium claim corresponding to the system claim 1.  Therefore, rejected based on similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196